DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 requires that each of the plurality of disposable absorbent articles is free of “green number 7 dye”.
 It is not clear from Appellant’s Specification just what chemical compounds are encompassed by the recited “green number 7 dye,” such that a reader of ordinary skill in the art would be fully aware of the metes and bounds of this claim phrase. There is also no indication that “green number 7 dye” is a well-known dye, that it has a certain meaning in the industry, or that it falls within a certain class or color of dyes by which they are often characterized. Instead, Appellant’s Specification only describes that the communication in the form of graphics formed on the packages containing absorbent article may communicate that the article is free of “certain undesirable materials” such as green number 7 dye [0080] of corresponding PGPUB without providing an indication as to what compounds this might entail or even what criteria is employed to determine if a material is “undesirable” or not. 
Therefore, it is concluded that the claim term “green number 7 dye” lacks proper written description support in Appellant’s Specification and is also unclear as to its scope and meaning, thereby rendering the term indefinite as well.


It is also noteworthy to mention that the instant specification acknowledges that being “devoid of” or “free of” any particular element does not preclude trace amounts of the element being present. [0026] of corresponding PGPUB.
With respect to claim 19, the claim has been amended to recite that the absorbent article is free of “phthalate catalyst polypropylene”.
This limitation is not supported by the originally filed disclosure.  
While the originally filed disclosure supports “non-phthalate catalyst polypropylene fibers”, there is no support for an article that is free of “phthalate catalyst polypropylene”.
See, for example, [0059], [0061], [0065] and [0074] of the corresponding PGPUB (US 2019/0083325) of the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. (US 2014/0005621) in view of Kane et al. (US 2018/0140469) and further in view of WO 2017/118612 and Arora et al. (US 2005/0096616).
With reference to claims 1-3, Roe et al. (hereinafter “Roe”) discloses a diaper including a disposable absorbent insert [0001] comprising:

Roe also provides an opposing second outermost nonwoven layer [0109] in the form of a backsheet (52) which may be for contact with a wearer’s or caregiver’s skin (at least during handling and donning) where the backsheet also may include 5-100% of bio-based content as set forth in [0249].
The difference between Roe and claim 1 is the provision that the first outermost layer (i.e., topsheet) comprises plant-based fibers comprising harvested fibers other than wood pulp and that the second outermost layer (i.e., backsheet) comprises plant-based fibers comprising synthetic fibers that comprise non-phthalate catalyst polypropylene fiber and that the article is free of green number 7 dye.
Kane et al. (hereinafter “Kane”) teaches an analogous absorbent article (100) where a first outermost layer may include a natural fiber cake (108) which is derived from harvested fibers and fiber pulp of banana fibers [0064]. 
Additionally, Kane provides an opposing, second outermost layer (110) which also includes plant-based fibers comprising synthetic fibers as set forth in [0054] where Kane provides the backsheet with banana based fibers, plastic materials and maize-based bioplastic.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the articles of Roe with the specific materials as taught 
With respect to the inclusion of non-phthalate catalyst polypropylene fibers in the outermost layer, WO 2017/118612 (hereinafter “Borealis”) teaches an absorbent article including non-phthalate catalyst polypropylene fibers as set forth in the abstract and on page 7, lines 8-17. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Roe modified with non-phthalate catalyst polypropylene fibers as taught by Borealis in order to provide further increases in processability and stability in order to yield fabrics with improved tensile strength and elongation at break as taught by Borealis on page 2, lines 7-15.
Lastly, with respect to the article being free of green number 7 dye, Arora et al. (hereinafter “Arora”) teaches an analogous transparent absorbent article that is completely free of dyes as set forth in [0022] and [0047].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Roe modified with a completely dye free (which would include green number 7 dye) article in order to provide an article with improved discretion as taught by Arora in [0003]. 
With reference to claim 4, Roe teaches the invention substantially as claimed as set forth in the rejection of claim 1.

The difference between Roe and claim 4 is the explicit recitation that the cotton fibers are harvested fibers.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize harvested fibers because the process of producing cotton fibers is well known in the art to result from the cotton being harvested. Cotton is a natural fiber, and during production, the harvested, or gathered, seed is treated to produce the fiber. The process of gathering the seed has to occur in order for the seed to be further treated.
	With reference to claim 7, Roe discloses an absorbent article wherein the plant-based fibers that are synthetic fibers comprise bio-based polyethylene as set forth through the incorporation [0292] of Hird et al. (US 2007/0219521) in [0246].
	Hird et al. (hereinafter “Hird”) provides synthetic fibers as bio-based polyethylene as set forth in [0010].
	With reference to claim 8, Roe discloses that the topsheet and/or backsheet may be formed petroleum derived polyethylene or polypropylene as set forth in [0113]. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. (US 2014/0005621) in view of Kane et al. (US 2018/0140469) and WO 2017/118612 and Arora et al. (US 2005/0096616) and further in view Rearick (US 2002/0064639).
With reference to claim 5, Roe modified teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Roe modified and claim 5 is the explicit recitation that the cotton fibers are bleached but are devoid of chlorine.
Rearick et al. (hereinafter “Rearick”) teaches an analogous absorbent article including topsheet made from bleached cotton [0012] where the bleaching agent is hydrogen peroxide as set forth in [0037].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Roe modified with the bleached topsheet as taught by Rearick in order to provide the wearer with the benefits of cotton next to the skin as taught by Rearick in [0012] while also providing non-toxic brightened surface which conveys the appearance of cleanliness to the wearer.
Claims 6 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. (US 2014/0005621) in view of Kane et al. (US 2018/0140469), WO 2017/118612 and Arora et al. (US 2005/0096616) and further in view WO 95/24173.
	With reference to claim 6, Roe modified teaches the invention substantially as claimed as set forth in the rejection of claim 1.
Roe, through the incorporation [0292] of US 6,010,491 (hereinafter ‘491) discloses an article with layers that may include odor control material as set forth in col. 7, lines 48-54.

WO 95/24173 (hereinafter “Johnson”) teaches an analogous absorbent article that includes a mineral based odor management material as set forth on page 5, lines 8-19.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Roe modified with the mineral based odor management material as taught by Johnson because ‘491 discloses that the materials taught by Johnson are suitable for use with the disclosed absorbent article as set forth in col. 7, lines 48-54 of ‘491.
With reference to claim 9, Roe discloses a diaper including a disposable absorbent insert [0001] comprising:
 a nonwoven topsheet (51) which may include a first layer for contact with a wearer’s or caregiver’s skin [0100] and an opposing second outermost nonwoven layer [0109] in the form of a backsheet (52) which may be for contact with a wearer’s or caregiver’s skin (at least during handling and donning).
The first nonwoven layer (i.e., topsheet) may include foams [0100] and the second nonwoven layer (i.e., backsheet/outer cover) may include a laminate of nonwoven and film [0073], thereby providing a first nonwoven layer which is different from the second nonwoven layer. 


The difference between Roe and claim 9 is the provision that the fist outermost layer (i.e., topsheet) comprises plant-based fibers comprising harvested fibers other than wood pulp, that the second outermost layer (i.e., backsheet) comprises plant-based fibers comprising synthetic fibers that comprise non-phthalate catalyst polypropylene fibers, the odor management material is a naturally derived odor management material and that the article is free of green number 7 dye.
Initially, Kane teaches an analogous absorbent article (100) where a first outermost layer may include a natural fiber cake (108) which is derived from harvested fibers and fiber pulp of banana fibers [0064]. 
Additionally, Kane provides an opposing, second outermost layer (110) which also includes plant-based fibers comprising synthetic fibers as set forth in [0054] where Kane provides the backsheet with banana based fibers, plastic materials and maize-based bioplastic.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the articles of Roe with the specific materials as taught by Kane because both Roe and Kane seek the benefit of providing absorbent articles 


With respect to the inclusion of non-phthalate catalyst polypropylene fibers in the outermost layer, Borealis teaches an absorbent article including non-phthalate catalyst polypropylene fibers as set forth in the abstract and on page 7, lines 8-17. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Roe modified with non-phthalate catalyst polypropylene fibers as taught by Borealis in order to provide further increases in processability and stability in order to yield fabrics with improved tensile strength and elongation at break as taught by Borealis on page 2, lines 7-15.
With respect to the naturally derived odor management material, Johnson teaches an analogous absorbent article that includes a naturally derived odor management material as set forth on page 5, lines 8-19.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Roe modified with the mineral based odor management material as taught by Johnson because ‘491 discloses that the materials taught by Johnson are suitable for use with the disclosed absorbent article as set forth in col. 7, lines 48-54 of ‘491.

It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Roe modified with a completely dye free (which would include green number 7 dye) article in order to provide an article with improved discretion as taught by Arora in [0003]. 
With reference to claim 10, Roe discloses the first nonwoven (i.e., sublayer which may be integral with topsheet) as set forth in [0124] having a higher basis weight (110 gsm) as set forth in [0125] which is higher than the second nonwoven (i.e., cuffs integral with backsheet) as set forth in [0128] where material may be formed of N-fibers [0153] and the basis weight of the N-fibers is at layer is less than 15 gsm as set forth in [0156].
With reference to claim 11, see the rejection of claims 9 and 10.
With reference to claims 12 and 13, Roe discloses an article wherein the first nonwoven (i.e., topsheet) and the second nonwoven (i.e., backsheet) may include 5-100% of bio-based content as set forth in [0249].
With reference to claim 14, Roe discloses an absorbent article wherein the plant-based fibers that are synthetic fibers comprise bio-based polyolefin fibers as set forth through the incorporation [0292] of Hird et al. (US 2007/0219521) in [0246].

With reference to claim 15, Roe teaches the invention substantially as claimed as set forth in the rejection of claim 9.
Additionally, Roe provides both the topsheet and the backsheet with cotton fibers as set forth in [0113]. 
The difference between Roe and claim 15 is the explicit recitation that the cotton fibers are harvested fibers.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize harvested fibers because the process of producing cotton fibers is well known in the art to result from the cotton being harvested. Cotton is a natural fiber, and during production, the harvested, or gathered, seed is treated to produce the fiber. The process of gathering the seed has to occur in order for the seed to be further treated.
	With reference to claim 16, Roe discloses that the topsheet and/or backsheet may be formed petroleum derived polyethylene or polypropylene as set forth in [0113]. 
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kane et al. (US 2018/0140469) in view of WO 2017/118612 and Kaiser (US 2013/0018339) and further in view of McGilloway et al. (US 2018/0256419). 

a topsheet (102) comprising plant-based synthetic fibers (i.e., polyacetic acid) as set forth in [0027] and a backsheet outer cover material (110) that includes plant-based harvested fibers other than wood pulp (i.e., banana fibers) as set forth in [0054] and [0064].
Kane also provides a layer (116) disposed between the topsheet and the backsheet.
Additionally, Kane discloses that the topsheet may be coated with a lotion [0036], thereby providing a scenario where lotion may not be included.
The difference between Kane and claim 17 is the provision that the topsheet comprises non-phthalate catalyst propylene fibers and that the fibrous layer comprises bleached cellulosic material and that the article is free of chlorine and perfume.
With respect to the inclusion of non-phthalate catalyst polypropylene fibers in the outermost layer, Borealis teaches an absorbent article including non-phthalate catalyst polypropylene fibers as set forth in the abstract and on page 7, lines 8-17. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Roe modified with non-phthalate catalyst polypropylene fibers as taught by Borealis in order to provide further increases in 
Additionally, Kaiser et al. (hereinafter “Kaiser”) teaches absorbent articles including a fibrous layer comprising a chlorine free bleached cellulosic material which is located between a topsheet and a backsheet as set forth in [0004],
It would have been obvious to one of ordinary skill in the art to provide the article of Kane modified with the bleached cellulosic fibers as taught by Kaiser in order to provide a product that advantageous from both a performance and cosmetic standpoint as taught by Kaiser in [0004].
With respect to the articles being free of fragrance and chlorine, McGilloway et al. (hereinafter “McGilloway”) teaches a hypoallergenic absorbent article that is free of fragrance and chlorine as set forth in [0047],
It would have been obvious to one of ordinary skill in the art to eliminate fragrance, chlorine from the article of Kane modified in order to provide an eco-friendly, non-toxic article consistent with the teachings of Kane in [0002].
With respect to claim 20, Kane in view of Kaiser and McGilloway teach the invention substantially as claimed as set forth in the rejection of claim 17.
The difference between Kane modified and claim 20 is the provision that absorbent articles is free of adhesives having added fluorescence.

Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to specifically and any added fluorescence from the article in order to provide an eco-friendly, non-toxic article consistent with the teachings of Kane in [0002].
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kane et al. (US 2018/0140469) in view of WO 2017/118612, Kaiser (US 2013/0018339) and McGilloway et al. (US 2018/0256419) and further in view of Arora et al. (US 2005/0096616)
With respect to claim 18, Kane modified teaches the invention substantially as claimed as set forth in the rejection of claim 17.
The difference between Kane modified and claim 18 is the provision that absorbent articles is free of green number 7 dye.
Arora teaches an analogous transparent absorbent article that is completely free of dyes as set forth in [0022] and [0047].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Kane modified with a completely dye free (which would . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kane et al. (US 2018/0140469) in view of WO 2017/118612, Kaiser (US 2013/0018339) and McGilloway et al. (US 2018/0256419) and further in view of Mitchell et al. (US 2019/0010258).
With respect to claim 19, Kane modified teaches the invention substantially as claimed as set forth in the rejection of claim 17.
The difference between Kane modified and claim 19 is the provision that absorbent article is free of phthalate catalyst polypropylene.
Initially, it is noted that the claims appear to be directed to the method of making the polypropylene, and in light of such, the method of producing the polypropylene is not given patentable weight.
In any event, Mitchell et al. (hereinafter “Mitchell”) teaches a non-phthalate catalyst system for producing polypropylene as set forth in [0081].
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Mitchell to the article of Kane modified because the use of phthalate based catalysts is known to cause regulatory and human health and safety concerns as taught by Mitchell in [0004].


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781